Citation Nr: 1302470	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and cannabis, cocaine and alcohol dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for flat feet and PTSD.  In July 2010, the RO added the question of entitlement to service connection for a schizoaffective disorder with cannabis, cocaine, and alcohol dependence, which it denied.  

VA treatment records establish that the Veteran has been diagnosed with PTSD; schizoaffective disorder; depressive disorder; psychotic disorder; bipolar disorder;  personality disorder; and cannabis, cocaine and alcohol abuse.  These other diagnoses are to be considered as part of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the Board has merged the Veteran's psychiatric claims as noted on the title page.  


REMAND

Psychiatric Disability

The Veteran attributes his current mental health problems to an in-service jeep accident that reportedly resulted the Veteran breaking his left arm.  The Veteran now maintains he developed permanent psychiatric trauma as a result of that in-service stressor.

Initially, the Board notes that the Veteran's service treatment records (STRs), with the exception of the enlistment examination report, are missing.  See March 2007 Formal Finding of Unavailability.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  

In this case, the Veteran's DD Form 214 shows that he did not receive any decorations or medals denoting participation in combat.  Indeed, the Veteran has not claimed participation in combat.  Where VA determines that a veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the Veteran's account of being involved in a jeep accident during active duty has remained consistent and unchanged over the years, beginning when he first related this history in 1982.  No corroborating evidence to support the Veteran's claimed stressor has been submitted.  The Veteran has stated that the accident occurred in July 1981 at Camp Pendleton and that he was treated at Naval Hospital Camp Pendleton.  However, the RO did not attempt to obtain any accident or unit reports.  

Thus, additional development is necessary as to the in-service stressor that the Veteran asserts has caused his current acquired psychiatric disability.

The May 2010 VA PTSD examination report reflects the examiner's opinion that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  He did, however, provide an Axis I diagnosis of schizoaffective disorder.  This examination report is inadequate with regard to whether the Veteran has a psychiatric disability other than PTSD resulting from his service, to include his in-service stressor.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, on remand another VA examination must be scheduled in order determine whether the Veteran has any acquired psychiatric disorder, to include PTSD and schizoaffective disorder, which is a result of his service.

In addition, there are outstanding records that need to be obtained.  The Veteran contends that he received mental health treatment at the Long Beach VAMC in 1994.  He maintains that he was suicidal and was prescribed psychiatric medication.  The RO did not request these records.  In addition, the Veteran received inpatient psychiatric treatment at the St. Cloud VAMC from October to January 2006.  The claims file contains only the January 10, 2006 discharge report.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.
 
Flat Feet

The Veteran contends that he developed flat feet because of the boots he wore during service.

A review of the record shows that the Veteran was scheduled for a November 2010 VA examination.  However, the claims file is negative for any indication that the Veteran received proper notification of the scheduling of this examination.  (The Veteran failed to report for the examination.)  

The Board acknowledges that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet.App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id.  

The Board is concerned that the Veteran may not have received notification of the November 2010 VA examination.  There is nothing in the claims file to indicate that a notice letter was sent to the Veteran's last known address notifying him of the scheduled examination.  Thus, the Board concludes that another attempt should be made to schedule the Veteran for a VA examination.  The Veteran should be notified that when a claimant fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be evaluated based on the available evidence of record.  See 38 C.F.R. § 3.655 (2012).  

In addition, the Board notes that the entrance examination contains a normal clinical evaluation of the Veteran's feet.  However, there is an illegible handwritten notation in the "notes" section on the first page of the report that clearly pertains to the Veteran's feet.  It appears from a review of the claims file that this examination report was copied from microfiche of the Veteran's STRs.  The Board notes that those microfiche films are not in the claims file.  The AOJ must attempt to produce a better copy of this record so that it may be effectively reviewed by the VA examiner and VA adjudicative personnel.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's original entrance examination report or, if not available, a more legible copy than the Board has printed from microfiche.  If it becomes reasonably certain that this record is unavailable or that further attempts to obtain it would be futile, or that the copy of record is the best available copy, the claims file should be so annotated and the Veteran notified of such.

2.  Obtain copies of any accident or unit reports that reflect the Veteran's July 1981 jeep accident while on active duty.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain all medical records pertaining to the Veteran's treatment at the Long Beach VAMC in Long Beach, California from 1994 to the present, and the St. Cloud VAMC in St. Cloud, Minnesota from October to January 2006.  All records and/or responses received should be associated with the claims folder.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012). 

4.  After the development requested above is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed flat feet.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner must provide an opinion as to whether any currently diagnosed flat feet is at least as likely as not (i.e., 50 percent or greater probability) related to service or an incident of service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service should be set forth in detail.

A complete rationale for all opinions should be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After development requested in paragraphs 1, 2, and 3 above is completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of each psychiatric disorder, to include PTSD, schizoaffective disorder, and cannabis, cocaine and alcohol dependence, that he may have.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Psychological testing should be conducted with a view toward determining whether the Veteran indeed meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, and review the record.  The examiner should address the following:

(a)  Identify all acquired psychiatric disorders that are currently present.  Specifically, the examiner must provide or rule out a diagnosis of PTSD as per the DSM-IV criteria. 

(b) For each currently diagnosed acquired psychiatric disability, is it at least as likely as not (i.e., 50 percent or greater probability), that the disorder is related to military service, to include the claimed in-service stressor of having been involved in a jeep accident.  

The examiner must address the Veteran's lay stressor statements and all relevant post-service VA treatment records.

A complete rationale for all opinions should be provided.  If the examiner determines that an opinion on the issue cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

